DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "504" and "510" have both been used to designate the fin liner in figures 15 and 16A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 8-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0054020) (“Kim”).
With regard to claims 1 and 11, figures 1-4 and 14 of Kim discloses an integrated circuit (“electronic system”, par [0150]) comprising: a fin field-effect transistor (FinFET) device (“fin-type patterns”, par [0042]) comprising: a substrate 100 comprising a substrate base (substrate 100 below deep trench DT, fig. 4) including a fin region ACT1 extending in a vertical direction from the substrate base (substrate 100 below deep trench DT, fig. 4), and a non-fin region DT surrounding the fin region ACT1, wherein sidewalls of the fin region ACT1 comprise a stepped height structure (S1, S3) comprising an outer portion S3 adjacent to the non-fin region DT with a first height (height of third stepped portion S3) and an inner portion S1 with a second height (height of first stepped portion S1, fig. 4) greater than the first height (height of S3) the stepped height structure (S1, S3) being disposed at an intermediate vertical location (location of third stepped portion S3) of the fin region ACT1 spaced from the substrate base (substrate 100 below deep trench DT, fig. 4): a plurality of fins (F1, F2, F3) disposed over a top surface of the inner portion (top surface of first stepped portion S1) of the fin region ACT1; an isolation layer 120 disposed over the top surface (top surface of S1) of the inner portion S1 of the fin region ACT1 surrounding a portion of the sidewalls of the plurality of fins (F1, F2, F3); and a fin liner L1 disposed (i) between the isolation layer 120 and the top surface (top surface of S1) of the inner portion S1 of the fin region 
With regard to claims 2 and 12, figures 1-4 and 14 of Kim discloses that the plurality of fins (F1, F2) have uniform channel dimension (dimensions of F1 the same as F2).
With regard to claims 3 and 13, figures 1-4 and 14 of Kim discloses that the fin liner L1 comprises vertical portions L1 disposed in the isolation layer 120 over the stepped height structure (S1, S3).
With regard to claims 4 and 14, figures 1-4 and 14 of Kim discloses that the isolation layer 120 is further disposed over the top surface of the substrate 100 in the non-fin region DT, and wherein the fin liner L1 is further disposed between the isolation layer 120 and the top surface (“upper surface of the substrate 100”, par [0125]) of the substrate 100 in the non-fin region DT.
With regard to claims 5 and 15, figures 1-4 and 14 of Kim discloses that the isolation layer 120 comprises silicon oxide (SiO) (“second field insulating film 120 includes silicon oxide”, par [0059]).
With regard to claims 8 and 18, figures 1-4 and 14 of Kim discloses that the fin liner L1 is further disposed on (iii) a top surface of the stepped height structure (S1, S3).
With regard to claims 9 and 19, figures 1-4 and 14 of Kim discloses that the fin liner L1 is further disposed (iii) vertically extending from a top surface of the substrate 100 at the outer portion adjacent the non-fin region DT and (iv) vertically extending from the top surface of the substrate 100 at the inner portion S1 adjacent the fin region ACT1.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0054020) (“Kim”) in view of Sung et al. (US 2018/0096998) (“Sung”).
With regard to claims 6 and 16, Kim does not discloses that the fin liner comprises silicon nitride (SiN).
However, figures 1-19 of Sung discloses that the fin liner (116, 126) comprises silicon nitride (SiN) (“silicon nitride”, par [0026], [0031]).
. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0054020) (“Kim”) in view of Lin et al. (US 2019/0067442) (“Lin”). 
With regard to claims 7 and 17, Kim does not disclose that the fin liner has a thickness in the range of about 3 to 10 nanometers (nm).
However, Lin that the fin liner (“second liner layer”, par [0066]) has a thickness in the range of about 3 to 10 nanometers (nm) (“second fin liner layer includes silicon nitride and has a thickness between about 0.5 nm and about 5 nm”, par [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the liner of Kim with the thickness as taught in Lin in order to protect the underlying substrate.  

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1 and 11   have been considered and are addressed in the new rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                             4/3/2021